                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

 JOSEPHINE F. TAILOR and ALISON
 GEORGE, on behalf of themselves and those
 similarly situated,                                             Docket No.: 18-cv-13698
                 Plaintiffs,

         v.                                                              OPINION

 RUSHMORE SERVICE CENTER, LLC., et
 al.,

                 Defendants.


       WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Defendants Rushmore Service Center, LLC’s,
Miles K. Beacom’s, Dale Dobberpuhl’s, and Thomas D. Sanford’s Motion to Compel
Arbitration. ECF No. 20. For the reasons set forth below, the Motion is DENIED.
 I.         BACKGROUND
       A.     Allegations in the Amended Complaint
        Josephine F. Tailor and Alison George (“Plaintiffs”) bring this purported class action
against Rushmore Service Center, LLC (“Rushmore”) and its managers Miles K. Beacom, Dale
Dobberpuhl, and Thomas D. Sanford (“Defendants”) for alleged violations of the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Amend. Compl. ¶ 2 (hereinafter,
“AC”). Plaintiffs allegedly incurred personal debts that became past due and in default. AC
¶¶ 20, 26. The debts were “placed with or assigned to Defendants for collection.” AC ¶ 26. To
collect the debts, Rushmore sent collection letters to Plaintiffs. AC ¶¶ 27-29. “The collection
letters do not properly identify the name of the current creditor to whom the debt is owed.” AC
¶ 32. Specifically, Tailor’s collection letter does not list a current creditor and lists the original
creditor” as “PREMIER Bankcard, LLC,” even though PREMIER Bankcard, LLC was never
the original creditor. AC ¶¶ 33, 35-36. Similarly, George’s letter states “Current/Original
Creditor: PREMIER Bankcard, LLC,” which Plaintiffs allege “is confusing as to whether
PREMIER Bankcard, LLC, is the current or original creditor.” AC ¶ 34. Regardless, PREMIER
Bankcard, LLC was never the original creditor. AC ¶ 36. Plaintiffs propose to represent a class
and subclass made up of New Jersey residents receiving similar collection letters from
Rushmore. AC ¶ 42.
       B.     The Motion to Transfer
      Defendants move to compel arbitration and stay the current proceedings. Defs’ Br. in
Support of Mot. to Arb, ECF No. 20 (hereinafter, “Motion”). They assert that Plaintiffs incurred

                                                  1
the debts described in the Amended Complaint pursuant to credit card agreements that include
an arbitration clause. Mot. at 1-3. In support of that contention, Defendants submit a declaration
from Julie K. Gilson (“Gilson Declaration”), an employee of PREMIER Bankcard, LLC, the
servicing entity for First Premier Bank “FPB,” which issued the credit cards. Gilson Decl. ¶¶ 1,
4-5, ECF No. 20-2. She asserts that after Plaintiffs applied for the credit cards, FPB directed its
data vendor to mail the applicable credit card agreement to Plaintiffs’ addresses. Id. ¶¶ 6-7.
Gilson attached “exemplar Credit Card Contract and Account Opening Disclosures containing
the terms and conditions” governing Plaintiffs accounts. Id. ¶ 7. Those contracts included
arbitration clauses encompassing “all disputes arising out of or connected to this contract” and
applicable to employees, affiliates, beneficiaries, agents, and assigns of FPB. Id. Exs. A-B
(capitalization adjusted); Mot. at 3-4.
      Plaintiffs respond that because “arbitrability is not apparent based on the face of the
Complaint,” the Motion should be denied pending an opportunity for discovery. Pl. Mot. in
Opp. at 6, ECF No. 22 (hereinafter, “Opposition”). In reply, Defendants make clear that “[t]he
Motion was brought under the Fed. R. Civ. P. 12(b)(6) standard,” yet argue “Plaintiffs’
arguments fall flat as they are insufficient to challenge the admissible evidence set forth in the
Gilson Declaration.” Defs’ Reply Br. at 4-5, ECF No. 25 (hereinafter, “Reply”).
II.        DISCUSSION
        Courts are authorized to compel arbitration “upon being satisfied that the making of the
agreement for arbitration . . . is not in issue.” 9 U.S.C. § 4. “In determining whether a valid
arbitration agreement exists, a court must first decide whether to use the Rule 12(b)(6) or Rule
56 standard of review.” Torres v. Rushmore Serv. Ctr., LLC, No. 18-9236, 2018 WL 5669175,
at *2 (D.N.J. Oct. 31, 2018).
       [W]here the complaint does not establish with clarity that the parties have agreed
       to arbitrate . . . , a Rule 12(b)(6) standard is not appropriate because the motion
       cannot be resolved without consideration of evidence outside the pleadings, and,
       if necessary, further development of the factual record. In such circumstances, the
       non-movant must be given a limited opportunity to conduct discovery on the
       narrow issue of whether an arbitration agreement exists. Afterwards, the court
       may entertain a renewed motion to compel arbitration, this time judging the motion
       under a Rule 56, summary judgment standard.
Id. (citations omitted).
       Here, Defendants insist “[t]he Motion was brought under the Fed. R. Civ. P. 12(b)(6)
standard.” Reply at 4. Therefore, granting the Motion would only be appropriate if the
Amended Complaint “establish[ed] with clarity that the parties have agreed to arbitrate.”
Torres, 2018 WL 5669175, at *2. It does not. No arbitration clause appears in the Amended
Complaint, nor any documented incorporated by reference therein. See generally AC.
        As Defendant moved under Rule 12(b)(6) and not Rule 56, their argument that Plaintiffs
fail to “raise any valid challenge to the . . . dispositive facts established by the Gilson
Declaration” is irrelevant. See Reply at 5. As binding precedent makes clear, under the
12(b)(6) standard, when arbitrability is not “apparent on the face of the complaint, the motion
                                                2
to compel arbitration must be denied pending further development of the factual record.”
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 774 (3d Cir. 2013).
Therefore, Plaintiffs must be given a limited opportunity to conduct discovery on the narrow
issue of whether arbitration clauses apply to Plaintiffs’ claims. Afterwards, Defendant may file
a renewed motion, which this Court will review under a Rule 56 standard.
III.      CONCLUSION
      Therefore, Defendants’ Motion to Compel Arbitration and Stay the Proceedings, ECF
No. 20, is DENIED WITHOUT PREJUDICE. An appropriate order follows.




                                                   /S/ William J. Martini
Date: February 4, 2019                             WILLIAM J. MARTINI, U.S.D.J.




                                               3
